
	
		I
		112th CONGRESS
		2d Session
		H. R. 5496
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mrs. Schmidt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to make a technical correction relating to sanitary towels (pads) and
		  tampons, diapers and diaper liners for babies and similar
		  articles.
	
	
		1.Sanitary towels (pads) and
			 tampons, diapers and diaper liners for babies and similar articles
			(a)Technical
			 correctionHeading 9619.00 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 subheadings 9619.00.05 through 9619.00.90 and inserting the following new
			 subheadings, with the article descriptions for subheadings 9619.00.10 and
			 9619.00.20 having the same degree of indentation as the article description for
			 subheading 9617.00.60:
				
					
						
							
								9619.00.10Diapers of cotton, other than knitted or
						crocheted9.3%Free (BH, CA, CL, IL, JO,
						MA, MX, OM, P, PE, SG) 3% (AU)90%
								
								9619.00.20OtherFree35%
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
